Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment

1.	This action is in response to the amendment filed November 17, 2022. Claims 8 and 15 were amended, rendering claims 1-21 pending, with claims 18-21 withdrawn as a non-elected invention.

Information Disclosure Statement


2.	The references disclosed within the information disclosure statement (IDS) submitted on November 17, 2022, and November 21, 2022, have been considered by the Examiner.

Claim Interpretation

3. 	The examiner notes that applicant’s claim 1 recites “A protected graphics assembly consisting of” but then indicates “at least one graphics layer” and “at least one polymer layer”. The claim does not limit the number of polymer layers or where they may be located beyond the polymer layer having a gloss value of greater than 90 and that the overall.

Double Patenting

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 16, 20-23 of U.S. Patent No. 10,981,371. 
Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,981,371, encompasses all the limitations of the instantly claimed invention.
All of the remaining instant claims recite similar subject matter as claims 2-8, 10-13, 16, 20-23  of U.S. Patent No. 10,981,371.

Response to Arguments

6.	The claim objections of claims 3-6 are withdrawn due to Applicant’s arguments. 
The rejection made under 35 U.S.C. 112(b), is withdrawn due to Applicant’s arguments
to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Applicant’s arguments of the rejection made under 35 U.S.C. 112(b) have been considered, and the rejection is withdrawn due to Applicant’s arguments and amending claim 12 to more particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The rejection made on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, 16, 20-23 of U.S. Patent No. 10,981,371 has not been argued by Applicant; therefore, the rejection is maintained for reasons of record.
	The rejection made under 35 U.S.C. 103(a) as being unpatentable over Conforti et al. (U.S. 5,620,819) is withdrawn due to Applicant’s arguments.

Conclusion

7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence Ferguson whose telephone number is 571-272-1522.  The examiner can normally be reached on Monday through Friday 9:00 AM – 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frank Vineis, can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/LAWRENCE D FERGUSON/Examiner, Art Unit 1781